UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7251



PAUL ED NEWTON, a/k/a Paul E. Newton,

                                                Petitioner - Appellant,

             versus


G.   K.    WASHINGTON,       Warden;   BUCKINGHAM
CORRECTIONAL CENTER,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-477-7)


Submitted:    November 5, 2002               Decided:   December 4, 2002


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Ed Newton, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Ed Newton seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find

Newton has not made a substantial showing of the denial of a

constitutional right.   See 28 U.S.C. § 2253(c).   Accordingly, we

deny a certificate of appealability and dismiss the appeal for the

reasons stated by the district court.   See Newton v. Washington,

No. CA-01-477-7 (W.D. Va. Aug. 5, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2